Citation Nr: 0114588	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia 
claimed as secondary to use of a back brace required to treat 
service-connected ankylosing spondylitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease claimed as secondary to medication taken for 
service-connected ankylosing spondylitis.

3.  Entitlement to service connection for sexual dysfunction 
claimed as secondary to medication taken for service-
connected ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel
REMAND

The veteran served on active duty from April 1975 to March 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for the 
claimed disabilities.  In regard to sexual dysfunction, the 
RO denied that claim as not well grounded.  In the subsequent 
statement of the case the other issues were also denied as 
not well grounded. 

The veteran is service-connected for ankylosing spondylitis 
currently evaluated 100 percent disabling.  In January 1999, 
he filed claims for secondary service connection for an 
umbilical hernia due to the back brace worn because of his 
ankylosing spondylitis, esophageal reflux due to medications 
taken for ankylosing spondylitis, and sexual dysfunction due 
his use of Prozac and Elavil.  The Board notes that the 
veteran is not service connected for a psychiatric disorder.  

In June 1999, the veteran was provided a VA examination to 
address his claims.  He stated that he noticed an umbilical 
hernia when getting out of a chair approximately two years 
earlier, and that he thought this was related to his wearing 
a back brace, which he thought had weakened his abdominal 
muscles to the point that the hernia had formed.  The 
examiner stated that he doubted seriously that the umbilical 
hernia could be attributed to the use of a back brace.  With 
regard to esophageal reflux, the veteran indicated that he 
thought it may have started in service, but was not sure, 
adding that this was diagnosed in 1994 or 1995.  The examiner 
acknowledged that the veteran had gastroesophageal reflux; 
however, he could not attribute it solely to the medication 
that the veteran was on.  Finally, with regard to sexual 
dysfunction, the examiner noted that sexual dysfunction could 
be a component of depression, and could be caused by three of 
the medications he was taking.  As such, the examiner could 
not make a firm statement as to whether one or the other was 
the problem and he deferred this question to the psychiatric 
evaluation.
On separate VA psychiatric examination, the veteran related a 
recent episode of impotence following a prolonged period of 
abstinence.  Psychiatric testing showed an absence of 
clinically significant depression.  The examiner noted other 
possible causes for the veteran's erectile dysfunction, 
including exposure to alcohol and varying levels of sexual 
drive in the general population.  He concluded that it would 
be highly speculative to theorize any etiological connection 
between the use of Prozac in his subjective sense of erectile 
dysfunction, especially since he has discontinued use of that 
product over a significant period of time.  

The treatment records show that the veteran has been treated 
with Elavil.  It is unclear from a review of the record 
whether this medication is being prescribed to treat his 
service-connected ankylosing spondylitis or a nonservice-
connected disorder inasmuch as there is at least one notation 
in the claims file that it was prescribed by the veteran's 
rheumatologist.  Additionally, although the veteran claimed 
sexual dysfunction secondary to both Prozac and Elavil, 
neither VA examination addressed the effect of Elavil on the 
veteran's sexual dysfunction.  

In November 1999, the RO denied service connection for the 
disabilities at issue, specifically finding that the claim 
for sexual dysfunction was not well grounded.  In April 2000, 
the veteran filed a notice of disagreement with the decision 
of the RO.  With his notice of disagreement, he submitted the 
report of an evaluation by a private physician, J. Hoffman, 
MD, conducted in March 2000.  The veteran related during the 
examination that when he wore his brace, his gastroesophageal 
reflux disease was markedly worsened.  After a physical 
examination, Dr. Hoffmann's impressions included 
gastroesophageal reflux disease "possibly exacerbated by 
weight, and secondary to his ankylosing spondylitis and 
brace," erectile dysfunction "probably secondary to 
previous medication usage," and umbilical hernia "secondary 
to possible use of his brace."  The report does not identify 
the medical basis for these conclusions.   

In May 2000, the RO submitted a request for an advisory 
medical opinion, noting the findings of the two VA 
examinations and the opinion of Dr. Hoffman.  The RO asked if 
there was any direct relationship between the service-
connected ankylosing spondylitis and the post service 
development of umbilical hernia, gastroesophageal reflux 
disease, and sexual dysfunction.  Notations on the request 
appear to indicate that these disorders are not connected; 
however, the notations consist entirely of the words "Not 
connected," "Review completed" and "No," and are unsigned 
and unexplained.  Thus, they do not constitute an adequate 
medical opinion.  

Additionally, the medical evidence does not address the 
question of whether the treatment for veteran's service-
connected ankylosing spondylitis, if it did not cause the 
claimed disorders, has aggravated any of them.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (A veteran may be 
compensated for an increase in a nonservice-connected 
disability which is the proximate cause of a service-
connected disability).  

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should ask the veteran to provide 
the names and address of all physicians and 
facilities, VA and private, that have treated 
or evaluated him for his umbilical hernia, 
gastroesophageal reflux disease, or sexual 
dysfunction since May 1999.  The RO should then 
obtain his medical records, to include any 
records from the Anchorage, Alaska, VA Medical 
Center.  The RO should notify the veteran of 
any records sought that can not be obtained.  

3.  The veteran should be scheduled for a 
medical examination by a rheumatologist, if 
available, to determine any relationship 
between his service-connected ankylosing 
spondylitis or treatment therefor, and his 
umbilical hernia, gastroesophageal reflux 
disease, and sexual dysfunction.  The claims 
file and a copy of this remand must be made 
available for review by the examiner.  The 
examiner should list all of the veteran's 
medications, and indicate which medications are 
prescribed to treat his ankylosing spondylitis.  
The examiner should answer the following 
questions:

A.  Umbilical hernia.  Is it at least as 
likely as not that the umbilical hernia, if 
present, was caused by ankylosing 
spondylitis to include the use of a brace?  
If the answer is "no," was the umbilical 
hernia permanently worsened beyond any 
natural progression by the service-connected 
ankylosing spondylitis to include the use of 
a brace?

B.  GERD.  Is it at least as likely as not 
that the veteran's gastroesophageal reflux 
disease, if present, was caused by his 
ankylosing spondylitis or any medications 
has taken to treat this condition?  If the 
answer is "no," has the GERD been 
permanently worsened beyond any natural 
progression by the service-connected 
ankylosing spondylitis to include any 
medication taken therefor?

C.  Sexual dysfunction.  Is it at least as 
likely as not that the veteran's sexual 
dysfunction, if present, has been caused by 
his ankylosing spondylitis or any 
medications taken to treat ankylosis 
spondylitis?  If the answer is "no," has 
any sexual dysfunction been permanently 
worsened beyond any natural progression by 
the service-connected ankylosing spondylitis 
to include any medications taken therefor?

The examiner should explain the rationale for 
any opinion expressed.  

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
the examination report is sufficient for 
adjudication purposes and that any additionally 
indicated development is accomplished.  The RO 
is advised that where the remand orders of the 
Board are not complied with, the Board errs a 
matter of law when it fails to ensure 
compliance, and 
further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been completed, 
the RO should again review the record and 
readjudicate the veteran's claims of 
entitlement to service connection for umbilical 
hernia, gastroesophageal reflux disease, and 
sexual dysfunction claimed as secondary to 
service connected ankylosing spondylitis and/or 
treatment therefor, and with consideration of 
the rule affording the veteran the benefit of 
the doubt.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


